DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on September 8, 2022. Claims 34-35 and 37-44 are amended; claim 36 is canceled.
The applicant contends that independent claim 34 has been amended to clarify that each flexible common support is maintained on its associated rigid carrier during its entire passage through the system. The cited art does not disclose this feature, nor does the art teach a “flexible” characteristic (p. 9).
In response, the examiner disagrees, noting that the “flexible common support” appears to supervene upon a method of formation, which is not germane to the matter of patentability in an apparatus claim. For instance, paragraph [0268] of the pre-grant publication specifies that the common support (3) is “deposited on a rigid glass carrier.” And paragraph [0286] explicitly names the carrier as a “wafer.” It appears, then, that the claimed “rigid carrier” is the workpiece and the “common support” is simply an initial film layer deposited upon the workpiece by a processing module. It is the position of the Office that Nguyen’s system is capable of receiving a glass substrate, depositing a first polymer layer thereon, and subsequently forming integrated circuits atop the polymer layer. This demonstration of capacity is sufficient to satisfy the threshold for rejection in an apparatus claim, as a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). 
Lastly, those limitations drawn to the “rigid carrier” do not carry patentable weight, as expressions relating the apparatus to contents thereof, such as a workpiece, during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
For thoroughness, however, the examiner has drafted a second set of rejections which explicitly disclose a rigid carrier having a resin layer formed thereon.
Drawings
The replacement drawings filed on September 9, 2022, are sufficient to overcome the outstanding objections. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “module” and “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: 
The “processing modules” of claims 34-35 and 40;
The “transfer means” of claim 34;
The “conveyor system” of claim 39;
The “sub-modules” of claims 41-43;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The processing modules will be interpreted as sites for executing any of etching, deposition, patterning, and baking in accordance with paragraphs [0272] and [0273] of the specification.
The transfer means will be interpreted as any of a robotic arm, roller, rail, carrier belt, conveyor, and common support holder in accordance with paragraph [0133].
The conveyor system is inadequately described, and 112 rejections have been applied below. 
The sub-modules are inadequately described, and 112 rejections have been applied below.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 1 is objected to for grammatical reasons. The third paragraph refers to “the at least one flexible common support on the respective rigid carriers.” Because common support is singular, carrier also must be in singular form. This same error appears in paragraphs four through six, as well. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 39 and its dependent are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 39 has been amended to specify that the “transfer means comprises one or more robotic arms, one or more rollers…and at least one flexible common support holder.” This syntax formally requires the transfer means to contain at least one of each enumerated mechanism. Contrast the syntax of claim 39 with that of paragraph [0133], which establishes that the transfer means contains only one type of all the enumerated mechanisms: “the transfer means comprises one or more of: one or more robotic arms, rollers…” etc. Because the new material contemplates an embodiment unsupported by the original disclosure, the limitation constitutes new matter. The examiner presumes this syntax to be in error, and to advance prosecution, claim 39 will be assessed in the spirit of the description of paragraph [0133].
According to a second grounds, claim 39 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This claim recites the feature of a “conveyor system,” which is being interpreted under 112(f) as a generic placeholder. However, all recitations of “conveyor system” in the specification fail to clarify the structure responsible for the function of conveyance. Without any disclosure of structure, materials, or acts for performing the functions, one cannot conclude that the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 34 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The penultimate paragraph of claim 34 refers to “a flexible common support on the respective rigid carrier.” However, the carrier has already been invoked and, theoretically, is coupled to another common support recited earlier in the claim. The examiner suggests: …a flexible common support on its respective rigid carrier… The final line of this paragraph, in addition to the final paragraph, also invokes “the respective rigid carrier,” as if all of the common supports are borne by the same carrier. Correction is required in each instance.
Further, the examiner notes the change in syntax: previously, the common support is recited as at least one flexible common support, yet in the penultimate paragraph it’s recited as “a flexible common support.” For purposes of consistency, the same diction ought to be used throughout the claim set.
Claim 39 and its dependent are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 39 clarifies that the “transfer means comprises…a conveyor system.” As noted above, both “transfer means” and “support moving devices” are generic placeholders being interpreted under 112(f). Because a nonce term lacks content, by definition, it cannot be relied upon to structurally define another nonce term. Thus, relying upon “moving devices” to define “transfer means” is indefinite because the latter term also lacks content. In the interests of compact prosecution, the examiner will interpret the claim 39 recitation of “moving devices” as robotic arms. 
According to a second grounds, claim 39 and its dependent are rejected under 35 U.S.C. 112(b) as being indefinite. This claim has been amended to recite the feature of a “conveyor system,” which is being interpreted under 112(f) as a generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for performing the act of conveyance. Because “conveyor system” has no associated structure, its content is indeterminate. Therefore, the claim is indefinite and rejected under 112(b). (The examiner notes that “conveyor system” cannot simply be presumed to be a conveyor, as “conveyor,” itself, is used as a generic placeholder throughout the specification. For instance, paragraph [0248] asserts that the “conveyor” may be a variety of mechanically disparate features.) To advance prosecution, the examiner will accept the prior art disclosure of any transfer mechanism as satisfying the contested limitation.
Further, it should be noted that claim 39 defines one nonce term, “transfer means,” by reference to another nonce term, “conveyance system.” This is improper because a generic placeholder lacks content and cannot provide structural content to another nonce term, by definition.
Claims 41-43 are rejected under 35 U.S.C. 112(b) as being indefinite. Each of these claims specifies that a “processing module comprises…sub-modules.” Although the specification clarifies the functional purpose of the processing module, its structural delineation is undefined. As such, the recitation of “sub-modules” cannot establish any particular structural sub-class. In other words, because a given sub-module shares the same functional purpose as its module, it cannot differentiate on the grounds of function, and because the specification does not provide structural descriptions of either the modules or sub-modules, the latter cannot differentiate from the former on these terms. Thus, the respective functional and structural boundaries of “module” and “sub-module” are indeterminate. The examiner will provisionally interpret the prior art disclosure of a sub-module as satisfying the attendant recitation of the associated processing module.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

According to a First Grounds of Rejection:
Claims 34, 37, 39, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al., US 6,122,566.
Claims 34, 39: Nguyen describes an integrated circuit processing system (4, 9-17), comprising:
An input station (24) configured to receive a common support, i.e., a workpiece (Fig. 1);
An output station (26) configured to receive a common support bearing an IC (4, 19-29);
A plurality of processing modules (16, 18, 20, 22), each configured to perform a processing step;
A conveyor (14), i.e., “transfer means,” configured to transfer the common support among each module and station (4, 30-33);
A controller (70) operable to direct the common support through the system according to a pre-programmed protocol (4, 46-57);
Wherein the controller directs the movement of a common support independently from any other common support (8, 30-48; 9, 15-21; 11, 23-27).
Lastly, regarding the new material, Nguyen’s apparatus is capable of receiving a rigid carrier, such as a glass substrate, and then depositing a flexible common support, like polyimide, atop the substrate within a processing module. Thereafter, integrated circuits can be formed atop the flexible common support – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 37: Nguyen provides a plurality of changeable pre-programmed protocols (11, 23-27). 
Claims 41-43: A portion of each of Nguyen’s processing modules may be arbitrarily delimited as the “sub-module” region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Cha et al., US 2016/0293459.
Nguyen does not specify a sub-system controller. As delineated by Figure 12, however, Cha avails a system controller (100) which communicates with a series of sub-system controllers, each governing an enumerated component of the larger system [0074]. It would have been obvious to integrate sub-system controllers to promote the preexisting objective of granular and precise system control, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 38, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Schmidt, 2008/0133041.
Claim 38: Nguyen is silent regarding the processing executed within each reaction chamber, yet Schmidt, also disclosing a system dedicated to the manufacture of integrated circuits, incorporates tools for deposition, etch, and lithography, among others [0006]. It would have been obvious to avail these tools to advance the objective of manufacturing integrated circuits.
Claim 40: Schmidt teaches a plurality of robotic arms to move a common support throughout the processing system (Fig. 1d).
Claim 44: Nguyen is silent regarding the use of a mask during the production of the integrated circuit. In supplementation, Schmidt also discloses a system directed to the manufacture of integrated circuits and further attests that masks may be used for purposes of patterning during a lithography step [0005]. It would have been obvious, then, to incorporate a mask within the production process to promote the objective of forming an integrated circuit according to the desired specifications.
According to a Second Grounds of Rejection:
Claims 34, 37, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Tomikawa et al., US 2016/0372357.
The rejection of claim 34 and its dependents, above, substantially addresses these limitations. Nguyen, however, does not teach a “flexible” support disposed on the rigid carrier. In supplementation, Tomikawa observes that polyimide films offer enhanced heat-resistance and do not manifest volatility under high-temperatures [0001]. As such, they are uniquely suitable for use in the production of electronic devices as an adhesive layer, and Tomikawa prescribes the application of a polyimide resin to a glass substrate specifically [0010]. For at least these reasons, it would have been obvious to form the integrated circuits on an adhesive, flexible common support, such as a polyimide layer, disposed in turn on a rigid carrier, such as a glass substrate.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Tomikawa, and in further view of Cha over substantially the same grounds elaborated above.
Claims 38, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Tomikawa, and in further view of Schmidt over substantially the same grounds elaborated above.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Venkatesh et al., US 6,074,443. This reference discloses a processing system including input (1008A) and output (1008B) stations, a plurality of processing modules (1002, 1004, 1006), and a conveyor (1012) (Fig. 10). In addition, the reference provides a controller operable to direct wafers through the system independently in accordance with changeable, pre-programmed protocols (8, 24-60).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716